Citation Nr: 1541205	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-16 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for the service-connected asthma, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-connected pes planus with hallux valgus of the right foot, rated as 20 percent disabling from March 12, 2008, and rated as 30 percent disabling from January 12, 2015.  

3.  Entitlement to an increased rating for the service-connected pes planus with hallux valgus of the left foot, rated as 20 percent disabling from March 12, 2008, and rated as 30 percent disabling from January 12, 2015.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served in the US Army from March 1974 to February 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee, which confirmed and continued previously assigned 10 percent ratings for service-connected asthma and service-connected bilateral pes planus. 

The Veteran, along with his wife, testified during a videoconference hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of that hearing was prepared and has been included in the electronic record.  

The case was remanded back to the RO in January 2011 and September 2014 for additional development of the record.

During the pendency of this appeal, the RO assigned a total disability evaluation based on individual unemployability due to his service-connected disabilities (TDIU) effective from January 23, 2012.  

Also, before the case was most recently returned to the Board on appeal, the RO issued a rating decision in February 2015 which granted an increased rating for the bilateral pes planus and assigned separate ratings for each foot.  A 20 percent rating is assigned for each foot from March 12, 2008 and a 30 percent rating is assigned for each foot from January 12, 2015.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In March 2015, prior to the promulgation of a decision in the appeal, VA received notification from the appellant, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran requested that his appeal be withdrawn in accordance with the requisite criteria by way of a March 2015 statement.  The Veteran's representative requested in August 2015 that the Veteran's request be granted.  As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


